March 28, 2003

Mr. Roger Chaufournier
CEO
Patient InfoSystems, Inc.
46 Prince Street
Rochester, NY 14607


Dear Roger:


We are writing this letter to document our commitment to raise with appropriate
investors or, if necessary, invest personally the moneys needed to fund PATI’s
operations through the end of 2003. As of the date of this agreement $300,000
has already been provided to fund PATI’s operations. The terms under which these
monies will be advanced are subject to final negotiation between the Board of
Directors and the investors.

This commitment is valid for 2003 and expires as of January 1, 2004. Roger, as
you know, we have a significant amount of capital invested in Patient
InfoSystems (in excess of $7 million combined) and we will do whatever is needed
to raise the additional capital necessary to help the company succeed and
prosper.

Please contact either of us if you have any questions.


Sincerely,





/s/John Pappajohn                           /s/Derace L. Schaffer, M.D.
------------------------------------        -----------------------------------
John Pappajohn                              Derace L. Schaffer, M.D.
